603 F.3d 1236 (2010)
Marcus WELLONS, Petitioner-Appellant,
v.
Hilton HALL, Warden, Georgia Diagnostic and Classification Prison, Respondent-Appellee.
No. 07-13086.
United States Court of Appeals, Eleventh Circuit.
April 19, 2010.
Mary Elizabeth Wells (Court-Appointed), Atlanta, GA, for Wellons.
Patricia Beth Attaway Burton, State of GA Law Dept., Atlanta, GA, for Hall.
Before TJOFLAT, BLACK and WILSON, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
WILSON, Circuit Judge:
In this case, one or more jurors gave the judge and the bailiff tasteless and disturbing gifts. No court that has reviewed this case has been comfortable with these gifts.[1] Yet, troubling facts do not automatically *1237 give rise to a legal claim. Articulating a rule that fairly addresses this scenario poses an uncommon challenge. The Supreme Court's opinion in this case, Wellons v. Hall, 558 U.S. ___, 130 S. Ct. 727, ___ L.Ed.2d ___ (2010) (per curiam), demonstrates that point. In view of the extraordinary circumstances of this case, and for the purposes of this case alone, we reverse the district judge's denial of discovery and an evidentiary hearing and remand this case for further proceedings that are consistent with the Supreme Court's opinion, as well as its opinion in Cone v. Bell, 556 U.S. ___, 129 S. Ct. 1769, 173 L. Ed. 2d 701 (2009). The district court should grant discovery and conduct an evidentiary hearing as it sees fit, in keeping with its analysis of Tanner v. United States, 483 U.S. 107, 107 S. Ct. 2739, 97 L. Ed. 2d 90 (1987) and the related cases.
REVERSED AND REMANDED.
NOTES
[1]  The district court, for example, noted that the gifts demonstrated "an unusual display of poor taste in the context of a proceeding so grave as a capital trial." Final Order 43. There is no basis to the Supreme Court's intimations that this Court or the district court failed to appreciate the seriousness of these proceedings.